         Case 2:20-cv-05551-GEKP Document 14 Filed 07/26/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TOMMY SHAW,
                      Plaintiff                             CIVIL ACTION

               v.

PRIME LEGACY SECURITY, INC.,                                No. 20-5551
              Defendant

                                  lb       ORDER

       AND NOW, this~day of July, 2021, upon consideration of Mr. Shaw's Motion for

Default Judgment against Prime Legacy Security, Inc. (Doc. No. 4), the Court's prior Order

granting the Motion in part (Doc. No. 7), and Prime Legacy Security, Inc.'s Motion to Set Aside

Default (Doc. No. 10), it is ORDERED that the Motion to Set Aside Default (Doc. No. 10) is

GRANTED and the Court's prior Order (Doc. No. 7) is VACATED.                 It is FURTHER

ORDERED that Prime Legacy Security's Answer to the Complaint, attached as Exhibit B to the

Motion (Doc. No. 10), shall be docketed for all purposes.




                                                    UNITED STATES DISTRICT JUDGE




                                               1
